CORRECTED
                     NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                     2007-7301

                                JOSEPH M. O’NEILL,

                                                          Claimant-Appellant,

                                         v.

                JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                          Respondent-Appellee.


      Kenneth M. Carpenter, Attorney, Carpenter, Chartered, of Topeka, Kansas
argued for claimant-appellant.

       Hillary A. Stern, Senior Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for
respondent-appellee. With her on the brief were Jeffrey S. Bucholtz, Acting Assistant
Attorney General; Jeanne E. Davidson, Director, and Martin F. Hockey, Jr., Assistant
Director. Of counsel on the brief were Michael J. Timinski, Deputy Assistant General
Counsel, and Ethan G. Kalett, Attorney, Office of the General Counsel, United States
Department of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Chief Judge William P. Greene, Jr.
                     NOTE: This disposition is nonprecedential.




United States Court of Appeals for the Federal Circuit
                                    2007-7301

                               JOSEPH M. O'NEILL,

                                                          Claimant-Appellant,
                                         v.

               JAMES B. PEAKE, M. D., Secretary of Veterans Affairs,
                                                          Respondent-Appellee.



                                 Judgment
ON APPEAL from the       United States Court of Appeals for Veterans Claims

In CASE NO(S).           04-1851.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, Circuit Judge, ARCHER, Senior Circuit Judge, and DYK, Circuit
Judge).


                         AFFIRMED. See Fed. Cir. R. 36.



                                      ENTERED BY ORDER OF THE COURT



DATED: June 10, 2008                  /s/ Jan Horbaly
                                       Jan Horbaly, Clerk